PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/219,272
Filing Date: 13 Dec 2018
Appellant(s): Chanvrier et al.



__________________
Aaron J. Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/8/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “Study of the measurement of Beta Activity and alpha-amylase of wheat flour in view of Hassan et al ( 2009/0005553) and Adden 2012/0040065.
For claims 1,3, the article discloses method of determining the activities of alpha-amylase and beta-amylase in wheat flours.  The article discloses that using the endogenous enzymes in wheat flour 
For claim 8, the starting material is derived from plant.
For claims 9-10, the starting material is wheat flour.
For claim 18, the article teaches flour resulting from the hydrolysis which is a food product. (see entire reference)
The article does not teach using a ring layer mixer as in claim 1, the speed as in claim 3, the use of steam as in claim 4, the enzyme as in claims 11-12, the amount of maltose as in claims 5-6,15,17,16, the parameter as in claim 7, the amount of solid as in claim 13 , the parameter as in claim 14 and the further enzyme as in claim 19. 
Hassan disclose a process for dextrose production.  The process employs an external high shear mechanical device to provide mixing which accelerate reactant interaction.  The high shear system is suitable for the conversion of starch to low molecular weight sugars including dextrose and maltose.  The starch solution may be treated with acid or enzyme. (see paragraph 0012,0037,0038)
Adden discloses a process for producing an aqueous dispersible carboxymethyl cellulose.  Adden discloses using high shear mixer including ring layer mixers.  (see paragraph 0013)
The article teaches hydrolyzing flour to produce low maltose flour hydrolysate.  As shown in Hassan, the use of high shear mixing accelerates reactant interaction.  It would have been obvious to employ the high shear mixing as taught in Hassan to hydrolyze the flour in the method disclosed in the .
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitchett ( 5912031) in view of  Adden ( 2012/0040065).
The article reference is removed because of the change in the temperature range.  Fitchett discloses temperatures falling within the ranges claimed.
For claim 1, Fitchett discloses a process for digesting an aqueous slurry of a ground cereal with an alpha amylase enzyme.  The starch component of the cereal can be degraded in order to produce a product containing comparatively high concentration of dextrin.  The process comprises the steps of forming an aqueous slurry of ground cereal, the slurry having a dry solids content of 10-45%, enzymatically digesting the slurry at 60-95 degrees with alpha amylase and deactivating the enzyme.  Deactivation of the enzyme is effected by raising the temperature of the slurry to suitable level.  Complete digestion of starches by alpha amylase leads to maltose.  It is preferred to subject the slurry to agitation during the digestion process.  Methods for doing this are known in the art.  For example, slurry may be subjected to high shear via an overhead homogenizer in the digestion tank and/or in-line homogenizer.  The examples show different levels of maltose depending on the time and temperature used.  
For claim 3, the temperature is in the range of 60-95 degrees C.
For claim 8, the starting material is derived from a plant.
For claims 9-10, the examples show wheat flour.
For claims 11,12, the enzyme is not endogenous to the starting material and the enzyme used in alpha amylase .
For claim 13, the slurry has a dry solids content of 10-45%.
For claim 14, the enzyme is deactivated by raising the temperature of the slurry which is additional heat treatment.
For claim 18, Fitchett discloses obtaining a food product from the method. 

(see columns 1,3 and the examples)
Fitchett does not disclose the temperature  the ring layer mixer as in claim 1,the speed as in claim 2, the injection of steam as in claim 4, the amount of maltose as in claims 5-6,15-17 and  time as in claim 7.
Adden discloses a process for producing an aqueous dispersible carboxymethyl cellulose.  Adden discloses using high shear mixer including ring layer mixers.  (see paragraph 0013)
Fitchett teaches to use high shear mixing system.  It would have been obvious to one skilled in the art to use any known high shear mixer such as the ring layer mixer disclosed in Adden.  It would have been within the skill of one in the art to determine the appropriate speed to obtain the desirable mixing through routine experimentation.  Fitchett and the article teach to carry out the digestion at certain temperature range.  It would have been within the skill of one in the art to use known means to adjust the temperature to desired level.  Injection of steam is known to raise temperature and would have been within the determination of one skilled in the art.  The level of maltose product depends on the degree of hydrolysis which is determined by the time and enzymatic reaction. As shown in Fitchett, varying percent of maltose is obtained by different reactant time.  It would have been within the skilled of one in the art to determine the maltose content depending on the product and the desire degree of sugar wanted.  It is an obvious matter of choice parameter which can readily be determined through routine experimentation.  It would have been within the skill of one in the art to determine the time of mixing to obtain the most optimum mixture to carry out the enzymatic hydrolysis.  The time is a result-effective variable which can readily be determined by one skilled in the art through routine experimentation.  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The obviousness double patent rejection is withdrawn due to the filing of the Terminal Disclaimer on 11/3/21 that was approved.
(2) Response to Argument
On pages 6-9, appellant argues the unexpected results shown in the instant specification as rebuttal for prima facie case of obviousness.  The results are not persuasive to overcome the obviousness rejection.  The result shown in Table 1 and duplicated on page 7 of the appeal brief, show only 1 example of 65 degrees C within the range of 55-75 degrees C claimed.  The results are not commensurate in scope of the claims.  There is no data to conclude that the same result is obtained at 55 degrees C or 75 degrees C.  As shown in the graph on page 250 in the Geoffroy article, the action of amylases accelerates after 50 and reaches the high point at around 62 and then decreasing after that.  Thus, the showing at 65 degrees argued by appellant as unexpected is not deemed unexpected but actually following the normal curve of the enzyme activity.  Also, the results are not unexpected because the prior art recognizes that high shear mixing increases reaction rate, enables a reduction in contact time and increases in product yield and/or a reduction in enzyme/lysing agent usage.  This is taught in Hassan. Furthermore, the showing is broadly summarized.  The table show the different amounts of maltose among the examples; however, only two variables of mixer and temperature are shown.  There is no discussion of time or amount of enzyme used.  It is not known if the examples are carried out in the same amount of time and the same quantity of enzyme are used.  Step f of the claimed method recites “incubating the mixture of step e such that a predetermined degree of hydrolysis is achieve”.  This step clearly demonstrates that the amount of maltose obtained is also dependent on the incubating time.  It cannot be concluded from the result in table 1 that the different amounts of maltose obtained are based 
Appellant argues on page 8 of the appeal brief that the critical inquiry for unexpected results is whether a greater than expected result, a superiority of a shared property, an unexpected property or the absence of an expected property is achieved by the claimed invention.  As set forth above, appellant has not demonstrated unexpected results.  The claims combine elements known in the art.  Whatever property obtained from the combination would obviously be present in the prior art.
On page 9 of the appeal brief, appellant argues that the skilled artisan without hindsight would not have arrived at the claimed invention based on the teachings of Geoffroy, Hassan and Adden.  Appellant argues that Geoffroy fails to disclose any mixer, let alone the recited ring layer mixer. Consequently, Geoffroy fails to disclose or suggest the unexpected results from the claimed temperature over other temperatures and from the claimed ring layer mixer over a conventional mixer.  This argument is not persuasive because it does not address the position taken in the office action.  In order to measure the beta-activity and alpha amylase of wheat flour, Geoffroy must teach the reaction between the wheat flour and the enzyme.  Thus, Geoffroy does not just merely disclose measurement as argued by appellant.  Geoffroy teaches the reaction of the enzyme and wheat flour under the temperature range of 20-72 degrees C which falls within the range claimed.  The Geoffroy reference is not used alone.  Hassan shows that reaction between substrate and enzyme to produce dextrose and maltose is more efficient when a high shear system is used.  The high shear process makes possible a reduction in mass transfer limitations, thereby increasing the reaction rate and enabling a reduction in contact time, an increase in product yield and/or a reduction in enzyme/lysing agent.  Hassan teaches that the process employs an external high shear mechanical device to provide a mixing which accelerate reactant interaction.  Geoffroy teaches similar hydrolyzing reaction of substrate and enzyme. Thus, one skilled in the art would have been motivated to use high shear system as taught in Hassan to mix the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It’s abundantly clear that the knowledge is not gleaned from applicant’s disclosure.  Appellant argues that Hassan merely discloses a temperature range between 80-90 degrees C.  The Hassan reference is not relied upon for teaching of temperature range. Appellant states that as shown in Example 1 of the specification, the high shear system of Hassan could be a static mixer.  The basis of this statement is not clear.  It is speculation because Hassan does not disclose the high shear system is a static mixer.  Example 1 of the instant specification is not disclosed to be the Hassan disclosure.
  On page 11 of the appeal brief, appellant argues claim 2 on the same basis as above for claim 1.  The argument is not persuasive for the same reason above. The obviousness of using a ring layer mixer is addressed above.  It would have been within the skill of one in the art to determine the appropriate speed to obtain the desirable mixing through routine experimentation.  Appellant has not established any criticality or unexpected result over the speed.

On pages 12-14 of the appeal brief, appellant argues the rejection of claims 1,3-17 and 19 over Fitchett and Adden. Appellant again argues that unexpected results rebut any alleged prima facie case of obviousness.  The results are not persuasive to overcome the obviousness rejection.  The result shown in Table 1 and duplicated on page 13 of the appeal brief, show only 1 example of 65 degrees C within the range of 55-75 degrees C claimed.  The results are not commensurate in scope of the claims.  There is no data to conclude that the same result is obtained at 55 degrees C or 75 degrees C. Furthermore, the showing is broadly summarized.  The table show the different amounts of maltose among the examples; however, only two variables of mixer and temperature are shown.  There is no discussion of time or amount of enzyme used.  It is not known if the examples are carried out in the same amount of time and the same quantity of enzyme are used.  Step f of the claimed method recites “incubating the mixture of step e such that a predetermined degree of hydrolysis is achieve”.  This step clearly demonstrates that the amount of maltose obtained is also dependent on the incubating time.  It cannot be concluded from the result in table 1 that the different amounts of maltose obtained are based solely 
Appellant argues on page 14 of the appeal brief that the critical inquiry for unexpected results is whether a greater than expected result, a superiority of a shared property, an unexpected property or the absence of an expected property is achieved by the claimed invention.  As set forth above, appellant has not demonstrated unexpected results.  The claims combine elements known in the art.  Whatever property obtained from the combination would obviously be present in the prior art.
On page 15 of the appeal brief, appellant argues that the skilled artisan without hindsight would not have arrived at the claimed invention based on the teachings of Fitchett and Adden.  Appellant argues Fitchett merely discloses a process for preparing a fat replacer by enzymatic digestion of a ground cereal with alpha amylase.  Fitchett fails to disclose or suggest the claimed ring layer mixer.  Consequently, Fitchett fails to disclose or suggest the unexpected results from the claimed temperature over other temperature and from the claimed ring layer mixer over a conventional mixer.  This argument is not persuasive because it does not address the position taken in the office action.  Fitchett teaches a process comprising the step of digesting an aqueous slurry of a ground cereal with alpha amylase.  The digestion step is carried out at temperature of 60-95 degrees C.  Thus, Fitchett teaches the processing steps claimed and the temperature includes values falling within the claimed range.  Fitchett discloses that the slurry is subjected to agitation during the digesting step.  Fitchett discloses methods of agitation are known in the art and high shear can be used. Adden teaches to mix material using high shear mixers.  Adden discloses that the preferred high shear mixer is a ring layer mixer.  It would have been obvious to one skilled in the art to use the ring layer mixer taught in Adden to mix the slurry in the Fitchett process as Fitchett discloses that known method in the art can be used and high shear is used. The ring layer mixer is preferred over other high shear mixers which is demonstrative of its superior mixing functionality.  Selecting the most effective device to carry out a process is a matter of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It’s abundantly clear that the knowledge is not gleaned from applicant’s disclosure.
On page 16 of the appeal brief, appellant argues claim 2 on the same basis as above for claim 1.  The argument is not persuasive for the same reason above. The obviousness of using a ring layer mixer is addressed above.  It would have been within the skill of one in the art to determine the appropriate speed to obtain the desirable mixing through routine experimentation.  Appellant has not established any criticality or unexpected result over the speed.
On page 16 of the appeal brief, appellant argues claim 18 on the same basis as claim 1.  The argument is not persuasive as set forth above for claim 1.  Additionally, appellant comments that the food product according to the claimed invention comprises hydrolyzed starch and increased amounts of maltose and the term increased amounts of maltose in this context means that amounts of maltose which are increased as compared to amounts maltose produced by conventional starch hydrolysis processes. This statement is not commensurate with the scope of claim 18 because there is no limitation 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIEN T TRAN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792           
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.